Citation Nr: 1426889	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-45 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from July 1983 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2010.  In April 2013, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria was not shown in service, or for many years thereafter, and a hearing loss disability shown after service is not related to any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is not related to in-service noise exposure.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in November 2009, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment and personnel records have been obtained.  VA treatment records were obtained, and the Veteran submitted private medical records at his hearing in April 2013, accompanied by a waiver of RO consideration.  A VA examination was provided in December 2009, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinions provided sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in April 2013.  The undersigned VLJ fully explained the issues on appeal, and suggested specific types of evidence that were needed to address the elements missing in his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran indicated he would submit additional evidence, and the appeal was placed in abeyance to allow the Veteran to obtain the evidence; however, no evidence was forthcoming.  No additional evidence was identified that was within federal control.   

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  This applies to sensorineural hearing loss, but not conductive or other types of hearing loss.  

Concerning the first element, existence of a present disability, impaired hearing will be considered a disability for VA purposes when the pure tone thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A VA audiometric examination in December 2009 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 20, 10, 25, and 35 decibels, respectively.  Corresponding findings in the left ear were 30, 45, 50, 50, and 50 decibels.  Word recognition was 100 percent bilaterally.  Thus, this examination shows a hearing loss disability meeting the VA criteria in the left ear, but not in the right ear.  However, a VA audiology clinic consult dated in October 2009 noted mild sensorineural hearing loss in the right ear at 4000 hertz, but without reporting the specific audiometric findings.  Nevertheless, this does not necessarily establish the presence of a right ear hearing loss disability under 38 C.F.R. § 3.385, because the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  For instance, the pure tone threshold of 35 decibels at the 4000 hertz frequency obtained in December 2009 is consistent with the diagnosis of mild hearing loss, yet fails to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

Nevertheless, it cannot simply be assumed that hearing was normal for VA purposes at that time, without reviewing the specific audiometric findings obtained in October 2009.  Therefore, solely for the purposes of the discussion below, the Board will assume that the criteria for a current bilateral hearing loss disability are met.  

With respect to the second element, service incurrence, service treatment records do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus.  Audiometric testing on the entrance examination in February 1983 disclosed pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 0 in all five frequencies.  Findings in the left ear were 5, 0, 0, 0, and 0 decibels, respectively.  On the June 1985 separation examination, audiometric testing revealed pure tone thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 5, 0, 0, 0, and 0 decibels, bilaterally.  On a report of medical history completed at that time, the Veteran responded "no" to questions of whether he had now, or had ever had, "hearing loss" or "ear, nose, or throat trouble."  

The Veteran contends that his current hearing loss was caused by noise exposure during his active military service.  The Veteran contends that he had significant noise exposure during service.  Although his statements have not been entirely consistent, in essence, he claims two sources of noise exposure-the flight line and weapons firing.  He contends that on one or more occasions, he was standing too close to a jet engine afterburner, which resulted in intense noise exposure.  An afterburner is "a device incorporated into the tailpipe of a turbojet engine for injecting fuel into the hot exhaust gases and burning it to provide extra thrust."  Merriam-Webster .com, http://www.merriam-webster.com/dictionary (last accessed June 12, 2014).  He also states that as a law enforcement specialist, he was required to regularly engage in shooting exercises at the firing range, without ear protection, to maintain his certification.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, there is conflicting medical evidence as to this question.  On an outpatient VA audiology consult in October 2009, the Veteran complained of tinnitus and decreased hearing bilaterally, worse in the left ear, beginning in 1984.  He stated that his tinnitus and hearing problems began when the afterburner of a fighter jet passed close by him.  He reported a positive history of ear infections in the left ear, most recently two months earlier.  His history of noise exposure included military noise exposure, consisting of jet afterburners.  He denied having used hearing protection devices.  His occupational noise exposure included truck driving, without hearing protection devices.  His recreational noise exposure included target shooting, with at least some use of hearing protection.  The impression was mild sensorineural hearing loss in the left ear from 2000 to 6000 hertz, and mild sensorineural hearing loss in the right ear at 4000 hertz.  The audiologist stated that based on the Veteran's report of military noise exposure, and the configuration of the hearing loss, the hearing loss and tinnitus were at least as likely as not caused by a result military noise exposure.  

On the VA audiology examination in December 2009, the Veteran said he was exposed to noise aircraft and jet engine noise on runways during service.  He described an incident in which he said he was exposed to unbelievably intense noise from an afterburner nearby.  He said he had worn no hearing protection devices.  Occupational exposure was noted to be a truck driver without hearing protection devices.  Recreational exposure was occasional target shooting with inconsistent use of hearing protection devices.  The Veteran said he had tinnitus on the left, which began in 1984.  As noted above, speech audiometry revealed hearing loss meeting the criteria of 38 C.F.R. § 3.385 in the left ear, but not in the right ear, and speech recognition, using the CNC test, was 100 percent bilaterally.  Again, tympanometry in the left ear was consistent with possible tympanic membrane/middle ear dysfunction, and normal on the right.  The examiner concluded that the Veteran's right ear was clinically normal, while in the left ear, there was mixed hearing loss, ranging from mild to moderate.  Tinnitus was thought to be as likely as not a symptom associated with the hearing loss.  

The examiner stated he had reviewed the service treatment records, as well as the October 2009 audiology evaluation.  The examiner concluded that it was less likely as not (less than 50/50 probability) that hearing loss or tinnitus was caused by, or a result of in-service events.  The rationale for the opinion was the normal audiogram at separation, indicating normal hearing sensitivity, with no report of tinnitus at the time of separation.  The examiner pointed out that the separation report further stated that no defects or diagnoses were apparent.  The Veteran currently had hearing loss and tinnitus, but based on his military service records, these conditions were not attributable to his service.  The examiner explained that traumatic acoustic noise exposure occurring during service would have more likely than not evidenced itself on the exit examination.  Instead, it is more likely than not that the presentation of his hearing loss and tinnitus were due to occupational and recreational noise exposure and/or his sinus surgery.  

Thus, the two evaluations depicted similar histories and findings, but resulted in different conclusions.  The essential difference between the two reports was that the December 2009 examiner had access to the service treatment records, and he relied heavily on the normal audiometric findings shown at separation in his decision.  The examiner also explained why such findings were significant; that traumatic acoustic noise exposure occurring during service would have more likely than not evidenced itself on the exit examination.  The Board finds the opinion based on a more complete record, especially the in-service audiograms, to be more probative, because it provides an objective assessment of the Veteran's hearing status at that time.  

In contrast, the audiologist in October 2009 relied upon the Veteran's history of hearing loss since in-service noise exposure.  While the Veteran states that he had hearing loss during service following acoustic trauma/noise exposure, his current statements are countered by the separation examination medical history, in which he reported a negative history of hearing loss or "ear, nose, or throat trouble."  The Board finds that the history he gave during service is more probative than his recent histories, when he was attempting to recall events that occurred over 25 years earlier.  

For tinnitus, a Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Here, again, the VA examiner in December 2009 and the audiologist in October 2009 reached opposite conclusions.  The Veteran has stated, on several occasions since October 2009, that he has had tinnitus since 1984.  However, on the separation examination in June 1985, he denied any ear trouble.  

He also associates his tinnitus with ear infections, which he states also began after he was exposed to intense noise on the flight line.  On the October 2009 VA audiology consult, the external auditory canals were red in both ears, but both tympanic membranes were normal in appearance.  Tympanometry in the left ear was consistent with possible tympanic membrane/middle ear dysfunction.  Tympanometry in the right ear was consistent with normal middle ear function.  Later in October 2009, audiology follow-up testing was provided due to the asymmetrical hearing loss, worse on the left, and unilateral tinnitus.  The Veteran reported concerns with constant drainage, pressure, and fullness in his left ear.  He reported that he underwent major sinus surgery in 2000, and said that since then, he had had chronic ear infections approximately 2 to 3 times per month.  Results were negative for retrocochlear involvement in the left ear.  

He was referred for an ENT consult in November 2009, which noted a history of sinus surgery, with abnormal tympanometry.  The physician noted that there was no history of any ear disease, the tympanic membranes and canals looked good on examination, and the tympanic membranes moved with pneumatic otoscope.  The impression was postoperative endoscopic sinus surgery; no ear condition was diagnosed.  

The examiner in December 2009 also noted the tympanometry in the left ear which suggested possible tympanic membrane/middle ear dysfunction.  However, he did not relate this to in-service noise exposure, but said that it was more likely than not that the presentation of his hearing loss and tinnitus were due to occupational and recreational noise exposure and/or his sinus surgery.

At his hearing, the Veteran testified that he was currently being treated for continual problems with his hearing, and his ears, which had surfaced while he was on active duty, not after he got out.  He stated that because of his discharge under honorable conditions, he believed for many years that he was not entitled to VA care or VA benefits.  He said that once he learned that he was, in about 1996, he filed a claim about his ears and sleep disorder.  Although the claims file contains a claim for service connection filed in March 1997, this claim only identified a sleep disorder, and the Veteran acknowledged on the form that he had not previously filed a VA compensation claim.  

At his hearing, he said he had records with him and now that showed otitis in 1996, and now, and all through the years up until now.  However, he did not submit such records.  He also said he had been treated in Mexico for otitis.  He said that when he was first seen there, they noticed that he had perforations in his eardrums, which been a problem since he got out of the military.  However, on the medical certificate issued by a medical clinic in Mexico in April 2013, the treatment provider reported that an exhaustive physical exploration had disclosed a lesion in the tympanic membrane of the left ear, along with intense ringing, diagnosed as suppurative otitis media.  Not only does this report fail to associate his tympanic membrane problems with service, but it appears to associate the tinnitus with the otitis media diagnosed at that time.  

In sum, while the Veteran is competent to report noise exposure, tinnitus, and a subjective hearing loss, the weight of the evidence, including service treatment records, establishes that hearing loss and tinnitus were not due to in-service noise exposure, or any other events which may have occurred in service.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


